           Case 2:20-mj-00431-DJA Document 12
                                           11 Filed 06/10/20
                                                    06/09/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     BRANDON C. JAROCH
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Brandon_Jaroch@fd.org
 6
     Attorney for Daniel Anguiano
 7
 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                           Case No. 2:20-mj-00431-DJA
11
                    Plaintiff,                               ORDER
                                                             STIPULATION    TO CONTINUE
12                                                          PRELIMINARY EXAMINATION
            v.
                                                                     HEARING
13
     DANIEL ANGUIANO,                                               (First Request)
14
                    Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
17
     Trutanich, United States Attorney, and Robert Knief, Assistant United States Attorney, counsel
18
     for the United States of America, and Rene L. Valladares, Federal Public Defender, and
19
     Brandon C. Jaroch, Assistant Federal Public Defender, counsel for Daniel Anguiano, that the
20
     Preliminary Examination Hearing currently scheduled on June 18, 2020, be vacated and
21
     continued to a date and time convenient to the Court, but no sooner than sixty (60) days.
22
            This Stipulation is entered into for the following reasons:
23
            1.      Counsel for the defendant needs additional time to conduct investigation in this
24
     case, to meet with the client, and to prepare for the preliminary hearing should one occur.
25
            2.      The defendant is not in custody and agrees with the need for the continuance.
26
            3.      The parties agree to the continuance.
          Case 2:20-mj-00431-DJA Document 12
                                          11 Filed 06/10/20
                                                   06/09/20 Page 2 of 3




 1         This is the first request for a continuance of the Preliminary Hearing.
 2         DATED this 8th day of June, 2020.
 3
 4   RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
     Federal Public Defender                         United States Attorney
 5
 6
     By /s/ Brandon C. Jaroch                        By /s/ Robert Knief
 7   BRANDON C. JAROCH                               ROBERT KNIEF
     Assistant Federal Public Defender               Assistant United States Attorney
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    2
           Case 2:20-mj-00431-DJA Document 12
                                           11 Filed 06/10/20
                                                    06/09/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:20-mj-00431-DJA
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     DANIEL ANGUIANO,
 7
                   Defendant.
 8
 9
10         IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for
                                                                        August 21, 2020,
11   Thursday, June 18, 2020, at 4:00 p.m., be vacated and continued to ________________ at the

12           4:00 pm__.m.;
     hour of ___:___ in Courtroom     3Aand date convenient to the court.
                           or to a time
                       10th
13          DATED this ___ day of June, 2020.

14
15
                                                 DANIEL
                                                 UNITED J. ALBREGTS
                                                        STATES    MAGISTRATE JUDGE
16
                                                 U.S. Magistrate Judge
17
18
19
20
21
22
23
24
25
26
                                                    3
